Citation Nr: 1521631	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for a deviated nasal septum. 

3. Entitlement to service connection for colonic polyps.

4. Entitlement to service connection for urinary frequency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 2010, including service in Southwest Asia during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in November 2012, June 2013, and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In August 2013, the Veteran (through his representative) submitted a notice of disagreement (NOD) regarding the determination of the RO, in pertinent part, to assign a noncompensable rating assigned for a soft tissue injury of the left hand and to deny service connection for the following conditions: a deviated nasal septum, colonic polyps, and urinary frequency.  

A Statement of the Case (SOC) was issued regarding these issues in December 2014.  The Veteran submitted a VA Form 9 that was received in January 2015, which expressly only perfected the issues related to the denial of service connection.  Therefore, while the Veteran submitted an NOD regarding the noncompensable rating assigned for a soft tissue injury of the left hand, this issue was not perfected and it is not before the Board.    

In March 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.

The Board notes that a videoconference hearing was held before another VLJ in February 2012.  At that time, the Veteran provided testimony on the issues of service connection for hypertension, rhinitis, and irritable bowel syndrome, as well as, entitlement to increased ratings for a low back strain, cervical arthritis, carpal tunnel syndrome of the left upper extremity, herpes simplex, and gastroesophageal reflux disease.  These issues will be addressed in a separate Board decision.  The Board observes that the hearings did not address the same issues and a panel decision is not required.  See 38 C.F.R. § 20.707 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The issues of entitlement to service connection for a deviated nasal septum, colonic polyps, and urinary frequency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since his active service, the Veteran was reported recurrent headaches that manifest as pain at the base of his skull or behind his right eye, which occur once or twice per month.

2. The Veteran's headaches were incurred during his active service. 


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for headaches, which he states began during his active service and have continued to occur on a recurrent basis to the present.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. §§ 3.303, 3.304.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In June 2011, the Veteran submitted a claim for service connection for recurrent headaches.  He stated that headaches would manifest as severe pain at the base of his skull or behind his right eye.  He reported that these headaches occur once or twice per month and last from several hours up to a couple days. 

Service treatment records report complaints of headaches by the Veteran in November 2005, when the Veteran also complained of pain in his left ear, and in December 2009, when the Veteran also complained of flu-like symptoms.  

In March 2011, the Veteran reported pain that would radiate into the front temporal area and behind his eyeballs.  He was prescribed Ibuprofen and Naproxen but it did not help to relieve his pain.  

In October 2011, a report was sent on behalf of the Veteran by his private physician E.G., M.D.  The physician stated that the Veteran reported headache problems that started while the he was on active duty.  He reported initial symptoms of periodic headache pain behind his right eye.  The Veteran reported that he suffers from headaches regularly, while performing his job.  The physician noted that the Veteran sought treatment with their clinic in June 7, 2011 for headaches in the right periorbital area.  He was prescribed with Algesia twice per day and was advised to seek consultation at a VA specialty clinic for his condition.  The physician opined that the Veteran's current headache condition started during his active service.   

In March 2013, the Veteran's claims file was reviewed by a VA examiner to provide an opinion regarding the etiology of his headaches.  The examiner opined that the Veteran's headaches were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale for this opinion was that the Veteran's service medical records indicated that his headaches in 2005 were due to Otitis Externa and that his in-service headache symptoms were much different than his current complaints of chronic debilitating type of headaches.    

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds the opinion of the private physician to be of greater probative value than the March 2013 VA opinion.  The Board notes that the VA opinion is based upon the fact that the Veteran's current headaches are "significantly different" from the headaches reported during his active service; however, the evidence indicates that the Veteran has reported worsening headache pain over time.  Further, the VA opinion does not discuss the Veteran's documented in-service headache complaints from December 2009 (less than one year prior to separation from service.)  Lastly, the VA opinion fails to consider the Veteran's lay reports of headaches since his active service.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran may not be competent to diagnosis a chronic headache condition or to opine as to the etiology of such a condition, the Board notes that the Veteran is competent to report recurrent pain that radiates from the base of his skull to the front temporal area and behind his right eye.  See Jandreau, at 1376; see also Layno, at 469 (1994).  The Board notes that, unlike the VA opinion, the private examination is supported by its recognition of the Veteran's credible reports of headaches since separation from active service.   
    
Accordingly, the Board finds the opinion of the private physician to be of greater probative value than the March 2013 VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current headaches began during his active service.  Accordingly, service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for headaches is granted. 



REMAND

Upon review of the record, the Board finds that the Veteran's claims for service connection for a deviated nasal septum, colonic polyps, and urinary frequency must be remanded.  

With regard to the Veteran's claim for service connection for a deviated nasal septum, the Board finds the August 2014 VA examination inadequate.  The examiner noted that "the Veteran claimed to have numerous incidences of hitting his face on the flight deck at night which may cause nasal septal deviation." However, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in service injury, event or illness because "this could not be measured objectively due to lack of documentation during service.  Septal deviation due to trauma could not be established."  

The Board notes that the Veteran is competent to report in-service injuries, his symptoms and history.  Thus, the Board finds that Veteran's claim for entitlement a deviated nasal septum must be remanded in order to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

With regard to the Veteran's claim for service connection for colonic polyps, the Board notes that the 2012 VA examination only addressed whether the Veteran's colonic polyps were at least as likely as not secondary to his service-connected GERD.  No VA medical opinion has been provided whether the Veteran's colonic polyps were directly connected to his active service.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (In adjudicating a claim the Board must consider all potential bases of entitlement).  VA has a duty to address all arguments put forth by a claimant and theories under which entitlement to benefits sought may be awarded.  Accordingly, a new, thorough VA examination should be afforded. 

Finally, the Board notes that the Veteran has not been provided a VA examination regarding the etiology of his urinary frequency.  In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Here, the Veteran contends that his urinary frequency is related to his active service, despite his statements that it began subsequent to his separation from service.  The Board notes, however, that the Veteran is service connected for a low back strain.  During a 2011 VA examination related to his service-connected back injury, the examiner reported that the Veteran did have a neurologic abnormality or finding related to his "back condition (such as bowel or bladder problems/pathologic reflexes."  The examiner stated that these issues would be addressed in a separately completed peripheral nerves examination.  However, the February 2012 peripheral nerve examination does not address whether the Veteran has a bladder problem as due to his service connected back condition.   Accordingly, the Board finds that the Veteran has recurrent symptoms of a urinary disability, there is an indication that the Veteran's condition may be associated with another service-connected disability and there is not sufficient medical evidence of record to decide the claim.  Accordingly, the Veteran's claim should be remanded to afford him a VA examination in relation to his symptoms of urinary frequency. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers related to his deviated nasal septum, colonic polyps, and urinary frequency.  Undertake appropriate procedures to obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The Veteran should be afforded a VA examination to determine the etiology of his deviated nasal septum.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's deviated nasal septum is related to his active service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. A complete rationale should accompany each opinion provided.

3. The Veteran should be afforded a VA examination to determine the etiology of his colonic polyps.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that his colonic polyps are related to his active service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. A complete rationale should accompany each opinion provided.

4. The Veteran should be afforded a VA examination to determine the etiology of his urinary frequency.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion to the following: 

a. Whether the Veteran has a current disability regarding his symptoms of urinary frequency?

b. If so, whether it is as least as likely as not (50 percent probability or more) that his disability is related to his active service.

c. Whether it is at least as likely as not (50 percent probability or more) that any current urinary disability is due to one of the Veteran's service connected spinal disorders.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. A complete rationale should accompany each opinion provided.

5. The AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


